—Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered April 23, 1987, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the imposed sentence of 6 to 12 years’ imprisonment was neither harsh nor excessive. In the first instance, the imposed sentence was that for which the defendant bargained in exchange for his guilty plea (see, People v Kazepis, 101 AD2d 816). Moreover, in view of the fact the defendant is a second felony offender with an extensive criminal background coupled with the violent nature of this crime, the imposed sentence was appropriate. Mollen, P. J., Bracken, Rubin and Spatt, JJ., concur.